IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0092-20

                        TOMETHEUS LEE BRYANT, Appellant

                                               V.

                                 THE STATE OF TEXAS




            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE WACO COURT OF APPEALS
                          LIMESTONE COUNTY



       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                        OPINION


       Appellant was convicted of assault on a family/household member with a previous

conviction and sentenced to eight years in prison. In the bill of costs, the trial court assessed

Appellant a $25 time payment fee. See T EX. LOCAL G OV’T C ODE § 133.103. On appeal, the
                                                         TOMETHEUS LEE BRYANT - 2


Court of Appeals struck a portion of that fee as being unconstitutional. Bryant v. State, No.

10-18-00352-CR (Tex. App. – Waco Jan. 8, 2020).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.




DATE DELIVERED: May 12, 2021
DO NOT PUBLISH